1                                                                     JS-6
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         CENTRAL DISTRICT OF CALIFORNIA
7
                                  )
8    RALPH RONDA, et al.,         ) Case No.: CV 1355-DMG (MRWx)
                                  )
9                    Plaintiffs,  )
                                  )
10           v.                   )
                                  ) JUDGMENT
11                                )
     QUALITY LOAN SERVICES CORP., )
12   et al.,                      )
                                  )
13                                )
                                  )
14                   Defendants.  )
                                  )
15                                )
16
17         The Court having granted the motion to dismiss of Defendants Rushmore Loan
18   Management Services LLC and MTGLQ Investors [Doc. # 26], joined by Defendant
19   Quality Loan Services Corporation [Doc. # 28],
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of all Defendants and against Plaintiffs Ralph Ronda and Gladys Ronda.
22
23   DATED: May 31, 2019
24                                                            DOLLY M. GEE
25                                                    UNITED STATES DISTRICT JUDGE

26
27
28



                                               -1-
